DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments to the claims dated 6/29/22 are acknowledged.  Claims 1, 50, 53-55, 57, 65, 67-68, 72, 80-81, 85, 87-88, 94-96 and 100-102 are pending and subject to prosecution.  Claims 1, 50, 54, 55, 57, 65, 67-68, 72, 80-81, 85, 87-88, 94-96, 100-102 are amended.  Claim 89 is cancelled with the amendment of 6/29/22.

WITHDRAWN REJECTIONS
The 112(b) rejection over claims 1, 50, 53 and 89 is WITHDRAWN in light of Applicant’s amendments to the claims. 

RESPONSE TO ARGUMENTS
Any argument with regard to a WITHDRAWN rejection is moot.  Any argument pertinent to a new or modified rejection can be found below.

Priority
The instant application, filed 4/10/2019, is a 371 National Stage Application of PCT/US2017/056588, filed 10/13/2017, which claims priority to US Provisional Application No. 62/408,420, filed 10/14/2016.  Thus, the earliest possible priority for the instant application is 10/14/2016.

CLAIMS
Independent claims 1 and 54 are directed to a method of producing adeno-associated virus by incubating the host cell with a helper virus, and in a culture medium having an osmolality of 360 mOsm/kg or higher, or an rAAV production system comprising at least, the host cell, a helper virus, and a culture medium having an osmolality of 360 mOsm/kg or higher:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale










The independent claims have been amended to require wherein the host cells are HeLa cells.  HeLa cells were previously part of a Markush groups of possible host cells from cancelled claim 89.


MAINTAINED REJECTIONS OF RECORD
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 50, 53-55, 57, 65, 67-68, 72, 85, 87-88, 94-96 and 100-102 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,566,118 to Atkinson, of record, cited on Applicant’s IDS dated 4/28/20. This rejection is modified in response to Applicant’s amendments to the claims.
With regard to claims 1 and 54, Atkinson discloses methods of producing rAAV using a helper virus, comprising incubating a host cell capable of producing rAAV in the presence of helper virus for an incubation period in a cell culture medium containing helper virus and having an osmolality of at least 360 mOsm/kg, including 363 mOsm/kg, 390 mOsm/kg, 391 mOsm/kg, 400 mOsm/kg, 426 mOsm/kg, 429 mOsm/kg at the start of the incubation period (Abstract; column 7, lines 3-16; column 18, lines 35-48; column 29, line 8 – column 42, line 58; Example 15; FIGs 18-20; Example 18; FIGs 27-30; Table 8; Table 9).  Atkinson discloses the cell culture medium can comprise an osmolality of about 11 to about 650 mOsm/kg, preferably about 150 mOsm to about 500 mOsm/kg, and preferably from about 200 mOsm to about 400 mOsm/kg (column 41, lines 58 – 66).  Atkinson discloses the host cells for AAV production include HeLa cells (column 21, lines 50-55, column 29, lines 30-61, Examples 2, 3, 12).
Thus, Atkinson discloses a method according to claim 1, and an rAAV production system comprising a) a HeLa host cell capable of producing rAAV; b) a helper virus; and c) a cell culture medium with an osmolality of 360 mOsm/kg or higher when measured immediately after the host cell is introduced into the cell culture medium according to claim 54.
With regard to claim 50, Atkinson discloses the host cell is incubated in the cell culture medium for at least 2 days (column 42, lines 37-58, Example 15, Example 18).
With regard to claim 53, Atkinson discloses the method further includes harvesting and purifying the rAAV (column 42, lines 37-58; column 44, lines 10-61).
With regard to claim 55, Atkinson discloses the cell culture medium comprises an osmolality of about 11 to about 650 mOsm/kg, preferably about 150 mOsm to about 500 mOsm/kg, and preferably from about 200 mOsm to about 400 mOsm/kg (column 41, lines 58 – 66), and specific embodiments of 390 mOsm/kg, 391 mOsm/kg, 400 mOsm/kg, 426 mOsm/kg, 429 mOsm/kg at the start of the incubation period (Example 15 and 18).  Thus, Atkinson discloses the cell culture medium has an osmolality of at least 375 mOsm/kg or 400 mOsm/kg or higher, as required by instant claim 55.
With regard to claim 57, the claim recites the contingent limitation, “the cell culture system of claim 54, wherein the cell culture medium has an osmolality sufficient to produce a) a 20% reduction, a 30% reduction, or a 40% reduction or a 50% reduction in total helper virus production compared to a host cell incubated in a medium with an osmolality of 255 mOsm/kg; and or b) at least a 50% increase, at least a 100% increase, at least a 150% increase, or at least a 200% increase in total rAAV production compared to a host cell incubated in a medium with an osmolality of 266 mOsm/kg.”
	Claim scope is not limited by claim language that suggests or makes optional but does not 	require steps to be performed, or by claim language that does not limit a claim to a particular 	structure. However, examples of claim language, although not exhaustive, that may raise a 	question as to the limiting effect of the language in a claim are:

	(A) "adapted to" or "adapted for" clauses;
	(B) "wherein" clauses; and
	(C) "whereby" clauses.

	The broadest reasonable interpretation of a system (or apparatus or product) claim having 	structure that performs a function, which only needs to occur if a condition precedent is met, 	requires structure for performing the function should the condition occur. The system claim 	interpretation differs from a method claim interpretation because the claimed structure must 	be present in the system regardless of whether the condition is met and the function is actually 	performed.  MPEP 211.04.

Atkinson discloses the methods therein result in a significant increase in recombinant rAAV, and a significant decrease in the amount of helper virus produced (column 7, lines 3-16, column 7, lines 52 – column 8, line 6; column 9, lines 30-44; column 18, lines 35-48; column 30, line 66 – column 31, line 24; Example 15; FIGs 18-20; Example 18; FIGs 27-30). Regardless, because the claim adds no additional structure to the system of claim 54, and Atkinson discloses the system of claim 54, Atkinson anticipates claim 57.  
With regard to claims 65 and 67, Atkinson discloses wherein the tonicifying agents include ionic and non-ionic agents, including NaCl and glucose (column 41, line 58 - column 42, line 19; Example 15; Example 18).
With regard to claim 68, Atkinson discloses the base media having approximately 360 mOsm/kg has 6400 mg/L of NaCl (Example 18, Tables 7 and 8), which is 6.4 g/L.  Atkinson discloses adding an additional 27 mg/L of NaCl yields a mOsm/kg of 390, adding an additional 66 mg/L NaCl yields 429 mOsm/kg (Table 8).  Thus, Atkinson discloses the NaCl in the medium is 4.5 g/L or higher, as required by claim 68.
With regard to claim 72, the claim recites the contingent limitation, “the cell culture system of claim 54, wherein the cell culture medium contains an ionic tonicifying agent at a concentration sufficient to produce a) a 50% increase in total rAAV production and a 20% decrease in helper virus production; b) a 100% increase in total rAAV production and a 30% decrease in helper virus production; c) a 150% increase in total rAAV production and a 40% decrease in helper virus production; d) a 200% increase in total rAAV production and a 50% decrease in helper virus production.”
	Claim scope is not limited by claim language that suggests or makes optional but does not 	require steps to be performed, or by claim language that does not limit a claim to a particular 	structure. However, examples of claim language, although not exhaustive, that may raise a 	question as to the limiting effect of the language in a claim are:

	(A) "adapted to" or "adapted for" clauses;
	(B) "wherein" clauses; and
	(C) "whereby" clauses.

	The broadest reasonable interpretation of a system (or apparatus or product) claim having 	structure that performs a function, which only needs to occur if a condition precedent is met, 	requires structure for performing the function should the condition occur. The system claim 	interpretation differs from a method claim interpretation because the claimed structure must 	be present in the system regardless of whether the condition is met and the function is actually 	performed.  MPEP 211.04.

Atkinson discloses the methods therein result in a significant increase in recombinant rAAV, and a significant decrease in the amount of helper virus produced (column 7, lines 3-16, column 9, lines 30-44; column 18, lines 35-48; column 30, line 66 – column 31, line 24; Example 15; FIGs 18-20; Example 18; FIGs 27-30). Regardless, because the claim adds no additional structure to the system of claim 54, and Atkinson discloses the system of claim 54, Atkinson anticipates claim 72.  
With regard to claim 85, Atkinson discloses the culture media can be serum free (column 42, lines 66-67).
With regard to claims 87 and 88, Atkinson discloses the cell culture medium comprises DMEM supplemented with, consists essentially of, one or more tonicifying agents (column 34, lines 65-66; Example 18; Tables 7 and 8). Atkinson discloses the culture media can be serum free (column 42, lines 66-67).
With regard to claims 94-96, Atkinson discloses helper virus includes herpesvirus and adenovirus, including Ad5 and (column 15, lines 9-22; column 27, lines 13-37).
With regard to claim 100, Atkinson discloses the host cell comprises a heterologous sequence flanked by AAV ITR, rep and cap genes, and helper virus genes (column 7, lines 3-16, column 13, lines 1-39).
With regard to claim 101, Atkinson discloses one or more AAV gene can be stably integrated into the host cell genome (column 13, lines 1-39; column 22, line 59- column 23, line 13).
With regard to claim 102, Atkinson discloses the host cell is capable of producing helper virus including adenovirus (column 24, line 24 – column 44, lines 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54, 65 and 80-81 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,566,118 to Atkinson, of record, cited on Applicant’s IDS dated 4/28/20, further in view of US Patent Application Publication No. 2014/0004568 to Shen.  Claims 80-81 are directed to embodiment wherein the non-ionic tonicifying agent is sucrose, and is present in the cell culture medium at a concentration of 6.8 g/L or higher. This rejection is modified in response to Applicant’s amendments to the claims.
The disclosure of Atkinson is applied as in the 102(a)(1) rejection above, the content of which is incorporated herein in its entirety.  Atkinson discloses an rAAV production system according to claim 54, comprising a) HeLa host cells capable of producing rAAV; b) a helper virus; and c) a cell culture medium with an osmolality of 360 mOsm/kg or higher when measured immediately after the host cell is introduced into the cell culture medium (Abstract; column 7, lines 3-16; column 18, lines 35-48; column 29, line 8 – column 42, line 58; Example 15; FIGs 18-20; Example 18; FIGs 27-30; Table 8; Table 9; column 21, lines 50-55, column 29, lines 30-61, Examples 2, 3, 12).
Atkinson further discloses wherein the tonicifying agents include ionic and non-ionic agents, including NaCl and glucose (column 41, line 58 - column 42, line 19; Example 15; Example 18), according to claim 65.  Atkinson discloses osmolality is defined as the number of solutes per kg of water (column 41, lines 65-66).  Atkinson discloses glucose concentration can range from 0.1 to about 20 g/L (column 42, lines 25-26).  Atkinson discloses the cell culture medium comprises an osmolality of about 11 to about 650 mOsm/kg, preferably about 150 mOsm to about 500 mOsm/kg, and preferably from about 200 mOsm to about 400 mOsm/kg (column 41, lines 58 – 66).
Atkinson discloses a base media reduced to practice having approximately 363 mOsm/kg has 4500 mg/L glucose (among other solutes) (Example 18, Tables 7 and 8), which is 4.5 g/L glucose.  When adjusting the osmolality of the 363 mOsm solution comprising 4.5 g/L glucose concentration, Atkinson adds 28 mg of sorbitol to arrive at an adjusted mOsm of 391, which is 4.528 g/L (Table 7, Table 8).   When adjusting the osmolality of the 363 mOsm solution comprising 4.5 g/L glucose concentration, Atkinson adds 63 mg of sorbitol to arrive at an adjusted mOsm of 426 (Table 7; Table 8), which is 4.563 g/L glucose concentration.  The sugar concentration of the culture media (glucose, or glucose and sorbitol) ranges from 4.5 g/L, 4.528 g/L or 4.563 g/L. Thus, Atkinson shows the osmolality of the culture media comprising sugars as the tonicifying agent (glucose, or glucose and sorbitol) is adjusted by adding 1 mg solute/L for every 1 mOsm desired.   
However, Atkinson does not disclose wherein the non-ionic tonicifying agent is sucrose, at a concentration of 6.8 g/L or higher, as required by instant claims 80 and 81.
Shen discloses methods and systems of cell culture for the production of viruses, wherein host cells, prior to transduction or transfection, are grown under hyperosmotic conditions (Abstract).  Shen discloses the methods and system can be used to produce adeno-associated viruses (paragraph [0008]).  Shen discloses the cell culture medium comprises tonicifying agents to generate the hyperosmotic conditions, includes ionic agents, such as NaCl and non-ionic agents such as glucose or sucrose (paragraph [0010]).   Shen discloses the osmolality of the culture solutions can range from 330 mOsm to 500 mOsm, 700 mOsm and 900 mOsm, as long as the osmolality does not induce cell death (paragraph [0010]).  Shen discloses osmolality is defined as the number of solutes per kg of solvent (paragraph [0014]).
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting sucrose for glucose because both are explicitly taught as being useful as a tonicifying agent of a hyperosmotic cell culture media. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
With regard to the claimed requirement wherein the sucrose is at a concentration of 6.8 g/L or higher, as required by instant claim 81, the claim is obvious over the prior art.  Atkinson discloses the osmolality of the culture media can range up to 650 mOsm/kg, and Shen discloses osmolality of the culture media can range up to 700 mOsm/kg and 900 mOsm/kg.  Atkinson and Shen disclose osmolality is defined as the number of solutes per kg/solvent.  Atkinson shows 1 mg /L sugar in culture media = 1 mOsm.  Thus, generating a 650 mOsm/kg osmolality using sucrose would require 6.5g/L of sucrose (in the absence of any other solutes); a 700 mOsm/kg osmolality would require 7.0 g/L of sucrose (in the absence of any other solutes); and a 900 mOsm/kg osmolality of sucrose would require 9.0 g/L of sucrose (in the absence of any other solutes).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as hyperosmotic cell culture media, and adjusting osmolality was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 102 rejection over Atkinson have been fully considered but are not persuasive.  Applicant argues at pages 9-10 of the reply that Atkinson does not reduce to practice the method claimed, and when referencing HeLa cells specifically, Atkinson uses the HeLa cells in other methods, not in methods with the claimed osmolality.
The Examiner is not persuaded.  Atkinson shows HeLa cells are suitable host cells for AAV production (column 21, lines 50-55, column 29, lines 30-61, Examples 2, 3, 12) and that the methods of using osmolality to promoter virus release is applicable to all host cells (column 8, lines 59 – column 9, line 10, column 29, line 28 –61, column 40, lines 13 –65, column 41, line 58 - column 42, line 19). 
With regard to the 103 rejection of the claims as obvious over Atkinson in view of Shen, Applicant argues that when the teachings of the cited references are “taken as a whole” the claimed invention is not obvious.  Applicant argues neither Atkinson nor Shen disclose an rAAV production system comprising HeLa host cells (page 11, 3rd full paragraph, of the Reply filed 6/29/2022).  The Examiner is not convinced.  Atkinson shows AAV virus production from HeLa host cells in, at least, Examples 2-3, and 12). 
Applicant further argues that there would be no motivation to combine Atkinson with Shen because Shen allegedly discloses use of increased osmolality only during growth phase, and infected cells are maintained in lower osmotic concentrations. 
The Examiner is not convinced of error.  Instant claim 54 only requires wherein the rAAV production “system” (i.e. a composition) comprises host cells capable of producing rAAV, helper virus, and culture medium, and is not directed to the method.  Shen discloses production media of 330, 370 and 410 mOsm, and a transfection step (thus including helper virus, host cell and media) with the same mOsM (paragraphs [0042]-[0043]), Table 1). Regardless, Shen was cited for teaching wherein the non-ionic tonicifying agent is sucrose, at a concentration of 6.8 g/L or higher.  The remainder of the claim was already disclosed by Atkinson, as iterated above.

Conclusion
No claims are allowed.  No claims are free of the prior art.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



KAA

/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633